Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 5/16/2022 are entered. Claim 2 is cancelled and claims 5-6 are new.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 and  of copending Application No. 16/912,713 in view of Scofield (US 3,926,000). Cited app does not explicitly state that the spray nozzle is at a higher level than the water tank; however claim 2 provides that the water tank is below a floor. None the less Scofield is provided who shows a spray nozzle (54) above the level of a water tank (32) and therefor lacks patentable distinction. Further regarding a supporting frame merely providing a support frame without more, is obvious as elements are understood to require mounting/support solutions to be implemented. 
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and  of copending Application No. 16/909,105 in view of Scofield (US 3,926,000). Cited app does not explicitly state that the spray nozzle is at a higher level than the water tank; however claim 2 provides that the water tank is below a floor. None the less Scofield is provided who shows a spray nozzle (54) above the level of a water tank (32) and therefor lacks patentable distinction. Further regarding the supporting frame, merely providing a support frame without more, is obvious as elements are understood to require mounting/support solutions to be implemented. 
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and  of copending Application No. 16/912,814 in view of Scofield (US 3,926,000). Cited app does not explicitly state that the spray nozzle is at a higher level than the water tank. None the less Scofield is provided who shows a spray nozzle (54) above the level of a water tank (32) and therefor lacks patentable distinction. Further regarding the supporting frame, merely providing a support frame without more, is obvious as elements are understood to require mounting/support solutions to be implemented.
This is a provisional nonstatutory double patenting rejection.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 (dated 11/30/2021  of copending Application No. 16/911,885 in view of Scofield (US 3,926,000). Cited app does not explicitly state that the spray nozzle is at a higher level than the water tank; however claim 3 provides that the water tank is below a floor. None the less Scofield is provided who shows a spray nozzle (54) above the level of a water tank (32) and therefor lacks patentable distinction. Further regarding the supporting frame, merely providing a support frame without more, is obvious as elements are understood to require mounting/support solutions to be implemented. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 3,926,000) in view of O’Brien (US 5,456,089).
Regarding claim 1, Scofield discloses a vehicle air conditioner installed in a vehicle, the vehicle air conditioner comprising:
a condenser (19) that causes heat exchange between a coolant and outside air;
a plurality of spray nozzles (54) that spray water to the outside air flowing to the condenser (19), the plurality of spray nozzles mounted on opposite sides of the condenser in a vehicle width direction; and
a water tank (32) that is in communication with the spray nozzle (54) through an output hose (43), and stores the water to be sprayed, wherein
the at least one spray nozzle (54) is disposed at a higher level than the water tank (tank 32 is shown below vehicle, further conduit 49 shows vertical rise between tank and spray nozzles 54).
Scofield discloses the condenser (19) and spray nozzles (54), but is silent concerning support thereof. O’Brien discloses a universal support for condensers in vehicles including a frame (20 and 30) surrounding an edge of the condenser (10) and supports (80) for tubes fixed to the supporting frame. It would have been obvious to one of ordinary skill in the art to have utilized the frame of O’Brien in the arrangement of Scofield in order to realize the standardization and manufacturing benefits as set forth in column 1 of O’Brien. In addition, it is readily apparent in the context of the device of Scofield that the condensers and nozzles are in some way supported (the do not simply float in space); therefor one of ordinary skill in the art looking to make or use the device would necessarily look to prior art solutions for mounting of said components.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 3,926,000), in view of O’Brien (US 5,456,089), and in view of James (US 6,658,872).
Regarding claim 3, Scofield discloses the plurality of spray nozzles (54) are disposed at a position further on a front side than the condenser (19). Scofield lacks the spray axis being parallel to the front surface of the condenser.  James discloses spray nozzles (20) for a condenser where the spray axis extends in parallel with a front surface of the condenser. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of spray nozzles for a condenser. It is known in the art to substitute perpendicular for parallel as James evidences that parallel arranged spray axes are known. The result of the substitution would have been predictable. MPEP 2143 B.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 3,926,000), in view of O’Brien (US 5,456,089), and in view of Hayasaka (US 6,301,909).
Regarding claims 4-6, Scofield discloses a front side air conditioning unit (25) on a front side of a passenger compartment, wherein
the front side air conditioning units includes the condenser (19) and the plurality of spray nozzles (54) that are provided in a front side accommodation space in a lower front portion of the vehicle, and further includes the water tank provided under a floor of the vehicle (as understood from the drawing, tank 32 is below the floor and not within the passenger compartment);
Scofield further provides that the plurality of spray nozzles (54) are on a vehicle front side of the condenser (19) and a fan (20) provided on a vehicle rear side of the condenser (19) opposite the plurality of spray nozzles.
Scofield lacks a rear side air conditioning unit. Hayasaka discloses both front and rear air conditioning units (2:66-3:3) positioned at the front and rear of the vehicle respectively. It would have been obvious to one of ordinary skill in the art to have provided Scofield with an additional air conditioning unit in the rear (meaning to duplicate the front unit of Scofield and provide at the rear) as taught by Hayasaka in order to provide dual climate control, condition a larger space, and/or provide backup in the event of failure of one unit. 
Regarding the tank being under the floor of the vehicle. To the extent applicant argues that the location of tank 32 is below the floor, examiner takes official notice that placing tanks below a vehicle floor is old and well known. For example fuel tanks are typically provided below a vehicle floor. It would have been obvious to one of ordinary skill in the art to have provided the tank(s) of Scofield below the vehicle floor in order to not occupy cabin space of the vehicle.
Regarding the fan of Scofield being an electric fan, Scofield discloses that the fan is powered by the engine (2:8), and is silent whether that power is transferred electrically or mechanically (as in by a pulley). 
It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that the fan 20 of Scofield certainly needs to be supplied with power. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only two potential solutions to powering the fan: either electrically or by mechanical coupling. As per (3), one of ordinary skill in the art would recognize that an electrically powered fan would have not yielded unpredictable results, since it would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that the an electrically powered fan would also provide other benefits such as speed control independent of engine speed and it being generally simpler to route an electrical connection in comparison to a mechanical connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized an electric fan, as a matter of trying a finite number of predictable solutions, in order to stimulate an airflow, without yielding unpredictable results.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Regarding the previous rejection under 35 USC §112(b), the examiner agrees that amendment to claim 4 obviates the rejection.
Regarding double patenting, the remarks refer to a terminal disclaimer; however no TD is found. Therefor the rejections under double patenting are maintained, but a properly filed TD will obviate those rejections.
Regarding rejections under prior art. The examiner agrees that Scofield does not disclose a frame and instead O’Brien is relied upon to teach a supporting frame. While O’Brien is not directed to spray nozzles, the reference does provide for a support frame supporting a condenser and tubes. It is apparent in review of Scofield that the spray nozzles and condenser are in some way supported. O’Brien evidences one known example for supporting similar components, a supporting frame.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dacus et al (US 5,211,136) spray radiator cooling.
Gentry et al (US 4,516,406) spray condenser cooling.
Maness et al (US 2,481,135) spray radiator cooling.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763